Citation Nr: 1415388	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971, with subsequent service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection.  In October 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript is associated with the record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for spondylolisthesis of the lumbar spine have been met.

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for post-operative residuals of hallux rigidus of the bilateral feet have been met.

3.  A right knee disability was not manifested in service and is not shown to be otherwise related to the Veteran's service.



CONCLUSIONS OF LAW

1.  Service connection for spondylolisthesis of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).    

2.  Service connection for hallux rigidus of the bilateral feet is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).    

3.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
  
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
  
The record shows that a VCAA letter dated in January 2011 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  A VCAA letter to the appellant was provided in January 2011, prior to the initial unfavorable decision in June 2011.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The January 2011 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured and the Veteran was afforded a VA examination in February 2011.  This report is adequate for rating purposes, as it reflects that the examiner had familiarity with the factual records, includes all necessary findings, and includes an explanation of rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Additionally, the Veteran was afforded the opportunity to give testimony before the Board.  He testified at a Board videoconference hearing in October 2013.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of these claims.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Low Back and Bilateral Foot Disabilities

The Veteran claims that he suffers from low back and bilateral foot disabilities that arose while performing physical activities during service.  He stated, "I was required to perform certain physical conditioning and punitive physical activities that has caused long term injury to me."  See January 2011 statement.

As noted above, to substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden, 381 F.3d at 1166-1167.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin, 13 Vet. App. at 1; 38 C.F.R. § 3.303(a).

The evidence of record, including VA and private treatment records, reflects a diagnosis of spondylolisthesis of the lumbar spine and hallux rigidus of the bilateral feet, status post-surgery.  What remains to be established is whether the Veteran's spondylolisthesis and post-operative residuals of hallux rigidus were incurred in or otherwise caused by service.  The record contains both positive and negative evidence in this regard.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. at 49.

The positive evidence includes a November 2013 opinion by a VA physician (Dr. Sembrano) who opined that it is at least as likely as not that service related punitive activities caused or contributed to the Veteran's back and foot problems, which have been ongoing since 1980.  Dr. Sembrano stated that in "reviewing [the Veteran's] X-rays, MRIs, and medical reports that validate his orthopedic problems since 1980, it is reasonable to assume that these gradual deteriorating orthopedic problems were initiated from his military punitive activities dating 1969-1975."  Dr. Sembrano further noted that the Veteran had no problems prior to 1969.  He then stated that doing squat thrusts, duck walks, and daily 3 mile runs in combat boots won't affect every recruit exactly the same way, "but would account for his problems as yet a young man in 1980." 

The negative evidence includes a February 2011 VA examiner's opinion that the Veteran's back problems and bilateral bunions are not related to service.  As to the back, the examiner stated that his service activities (duck walking and carrying packs) are not sufficient to cause the problems that he presented with 10 years later and that there is no evidence of any significant history of injury in service.  With regard to the feet, the examiner stated that there is no evidence of disability since his bunions have been corrected and there is no evidence that his two years in the service would cause his bunions.

Given the positive VA medical opinion and the negative VA medical opinion, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's spondylolisthesis of the lumbar spine and post-operative hallux rigidus of the bilateral feet are related to service.

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (CAVC or Court) held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

Resolving all doubt in favor of the appellant, the Board concludes that competent medical evidence reflects that it is at least as likely as not that the Veteran's current spondylolisthesis of the lumbar spine and post-operative hallux rigidus of the bilateral feet are related to service.  Therefore, service connection is warranted for these disabilities.

Right Knee

The Veteran contends that he injured his right knee in service while performing physical activities during service.

STRs are silent for complaints, treatment, or diagnosis related to the knee.  Notably, on November 1971 separation examination, the Veteran's lower extremities were normal on clinical evaluation.  Further, a January 1975 reserves examination shows that the Veteran's lower extremities were also normal on clinical evaluation and the Veteran specifically denied painful joints and a trick/locked knee on associated report of medical history.

VA and private treatment records reflect a right knee medial meniscal tear in 2000, for which the Veteran underwent right knee arthroscopy and partial medial meniscectomy.  

The Veteran had a VA examination in February 2011.  The examiner stated that there were no symptoms or signs of impairment (no functional impairment) to the knee on examination.  He stated that he could find no service connected issue that would have been the basis for the meniscectomy the Veteran underwent 30 years after separation from service.  Regarding Social Security Disability insurance records which note a total knee replacement, the examiner noted that the Veteran denied such took place and the  present examination does not support this finding (no scar tissue of any significance on the right knee).  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no other medical opinion of record.

The Board notes that it has considered the Veteran's lay statements regarding the etiology of his right knee disability and specifically, that he attributes his right knee disability to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Whether residuals of a medial meniscal tear of the knee may be related to service requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to such.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic/musculoskeletal conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

Accordingly, because the preponderance of the evidence is against the claim, service connection must be denied.  



ORDER

Service connection for spondylolisthesis of the low back is granted.

Service connection for post-operative residuals of hallux rigidus of the bilateral feet is granted.

Service connection for a right knee disability is denied.




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


